MEMORANDUM**
Carl Taylor appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging defendant violated his constitutional rights by extending his probation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim, Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997), and for abuse of discretion dismissals for failure to comply with the district court’s local rules, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam). We affirm.
The district court properly dismissed this action without prejudice, because if successful, it would necessarily implicate the validity of Taylor’s continued probation, and he fails to prove that the probation judgment has been terminated in his favor. See Butterfield, 120 F.3d at 1025; cf. United States v. Brown, 59 F.3d 102, 104-05 (9th Cir.1995) (“Parole and probation are part of the original sentence.”).
The district court also did not abuse its discretion in dismissing this action for failure to comply with the local rules. See Ghazali 46 F.3d at 54.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.